Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 1 of 15 PagelD #: 60680

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

AMGEN INC.; AMGEN MANUFACTURING,
LIMITED; and AMGEN USA INC.
C.A.No.: 14-1317-RGA
Plaintiffs, (CONSOLIDATED)
v. JURY TRIAL DEMANDED

SANOFI; SANOFI-AVENTIS U.S. LLC;
AVENTISUB LLC, f/d/b/a AVENTIS
PHARMACEUTICALS INC., and REGENERON
PHARMACEUTICALS, INC.,

 

)
)
)
)
)
)
)
)
)
)
) REDACTED - PUBLIC VERSION
)

Defendants.

AMGEN’S MOTION FOR JUDGMENT AS A MATTER OF LAW.

Amgen respectfully moves the Court, pursuant to Fed. R. Civ. P. 50(a), for an Order
granting judgment as a matter of law for Amgen, and against Defendants.

1. The grounds for the motion include the following: Defendants failed to present a
legally sufficient evidentiary basis for a reasonable juror to find for Defendants with respect to
their invalidity defenses of lack of written description and enablement relating to claims 7, 15,
19, and 29 of U.S. Patent No. 8,826,165 and claim 7 of U.S. Patent Nos. 8,859,741 (the
“Selected Claims” of the “Amgen Patents”).

2. As a preliminary matter, Defendants failed to provide evidence that they applied
the Court’s claim construction when opining on whether antibodies disclosed in the Amgen
Patents fall within the scope of the asserted claims. For example, Defendants’ experts testified to
claim interpretations at odds with the Court’s claim constructions. See, e.g., Trial Tr. at 194:10-
14, 194:22-195:1, 199:17-21; D.I. 151. Thus, their opinions should be disregarded and cannot be
relied upon to support their evidentiary burden on either written description or enablement. See

Sprint Comme’ns Co. L.P. v. Cox Comme’ns Inc., 302 F. Supp. 3d 597, 620 (D. Del. 2017)

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 2 of 15 PagelD #: 60681

(excluding expert opinions that are contrary to the court’s claim construction); Quest Licensing
Corp. v. Bloomberg L.P., No. 14-cv-561, 2017 WL 239345, *3 (D. Del. Jan. 19, 2017) (granting
summary judgment where expert’s opinion did not apply the Court’s claim construction).

L WRITTEN DESCRIPTION

3. Defendants failed to present a legally sufficient evidentiary basis for a reasonable
jury to find that the Selected Claims of the Amgen Patents fail to satisfy the written description
requirement by clear and convincing evidence.

4. Written description requires an “objective inquiry into the four corners of the
specification from the perspective of a person of ordinary skill in the art” to determine whether
the specification “describe[s] an invention understandable to that skilled artisan and show|s] that
the inventor actually invented the invention claimed.” Ariad Pharmaceuticals, Inc. v. Eli Lilly &
Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). The requirement has also been articulated
as whether a person of ordinary skill in the art would understand from the disclosure that “the
inventor had possession of the claimed subject matter as of the filing date.” Jd. The law is also
“clear that the written description requirement does not demand either examples or an actual
reduction to practice; a constructive reduction to practice that in a definite way identifies the
claimed invention can satisfy the written description requirement.” Jd. at 1352.

5. The Federal Circuit has held that a genus claim is adequately described when the
patent discloses “either [1] a representative number of species falling within the scope of the
genus or [2] structural features common to the members of the genus so that one of skill in the
art can ‘visualize or recognize’ the members of the genus.” Jd. at 1350.

6. Defendants advanced an incorrect legal standard to prove lack of written
description and elicited testimony from their experts based on that incorrect legal standard;

namely that the patentee is required to have been in physical possession of every species in a

-2-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 3 of 15 PagelD #: 60682

genus as of the priority date. See, e.g., Trial Tr. at 227-240, 472:18-23. This is contrary to well-
established Federal Circuit law. Ariad, 598 F.3d at 1352.

7. Defendants failed to offer a legally sufficient evidentiary basis for a jury to
conclude that the Amgen Patents fail to disclose a representative number of species falling within
the scope of the genus, nor did they offer a legally sufficient evidentiary basis for a jury to
conclude that the antibodies disclosed in the Amgen Patents lack common structural features
common to the members of the genus.

A. REPRESENTATIVE SPECIES

8. The Federal Circuit has explained that a “representative number of species”
means “the species which are adequately described are representative of the entire genus.”
Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1124 (Fed. Cir. 2008). There
are no bright-line rules governing the number of species that must be disclosed to describe a
genus claim. Ariad, 598 F.3d at 1351. The specification need only disclose enough so that “one
of ordinary skill in the art can visualize or recognize members of the genus.” Jd. at 1350.

9, The Federal Circuit has held that “every species in a genus need not be described
in order that a genus meet the written description requirement.” Regents v. University of
California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); Rexnord Corp. v. Laitram
Corp., 274 F.3d 1336, 144 (Fed. Cir. 2001) (“[A]n applicant is not required to describe in the
specification every conceivable and possible future embodiment of his invention.”); In re
Wallach, 378 F.3d 1330, 1334 (Fed. Cir. 2004) (“Description of a representative number of
species does not require the description to be of such specificity that it would provide individual
support for each species that the genus embraces.”).

10. Indeed, the Federal Circuit has held that, depending on the particular facts at issue,

sufficient written description can be found in the total absence of any disclosed species or

-3-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 4 of 15 PagelD #: 60683

working examples. Alcon, 745 F.3d at 1190 (“There is no requirement that the disclosure
contain either examples or an actual reduction to practice”). The requirement to describe a
“sufficient variety of species” also does not require that the specification disclose the infringing
product. Eli Lilly, 119 F.3d at 1568.

11. Assessing “whether a patent complies with the written description requirement
will necessarily vary depending on the context” and the necessary quantum of disclosure “varies
depending on the nature and scope of the claims and on the complexity and predictability of the
relevant technology.” Ariad, 598 F.3d at 1351.

12. Whether disclosed species are sufficiently representative of later-arising
embodiments, if such embodiments are relevant or admissible at all, is a highly fact-intensive
question, and the Federal Circuit has explained that assessment of written description
“will necessarily vary depending on the context.” Ariad, 598 F.3d at 1351.

13. Defendants offered no evidence under the correct legal standard from which a
reasonable jury could conclude that the Amgen Patents do not disclose a representative number
of species in the genus. See, e.g., Trial Tr. at 227-240, 472:14-23. For example, Dr. Boyd
suggested that the inventor is required to explicitly express, make or be in physical possession of
every representative species in a disclosed genus. See, e.g., Trial Tr. at 227-240. The law on
written description does not require the inventor to make or be in physical possession of each
embodiment. Pfizer Inc. v. Teva Pharmaceuticals USA, Inc., 555 F. App’x. 961, 968 (Fed. Cir.
2014) (“But written description does not require inventors, at the time of their application for a
patent, to reduce to practice and be in physical possession of every species.”) (emphasis added);
Endo Pharmaceuticals, Inc. v. Mylan Pharmaceuticals Inc., 2014 WL 334178, at *28 (D. Del.

June 2, 2014) (“because written description does not require reduction to practice, inventors did

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 5 of 15 PagelD #: 60684

not have to physically possess the invention or report such test results in the application.”)
(emphasis added).

14. Defendants offered no evidence that the antibodies disclosed in the Amgen
Patents do not bind to the residues in the asserted claims are therefore not species of the claimed
genus. For example, both Dr. Boyd and Dr. Eck acknowledged that they made no effort to run
experiments or otherwise prove that the disclosed antibodies do not fall within the scope of the
claims. See, e.g., Trial Tr. at 354:24-355:6; 462:24-463:2. Dr. Boyd and Dr. Eck also failed to
adequately consider all the data within the four corners of the patent when determining which
antibodies bind to the residues in the asserted claims and are therefore representative species of
the claimed genus of antibodies. See, e.g., Trial Tr. at 323:6-324:12, 463:15-467:15; 479:4-14;
see Ariad, 598 F.3d F.3d at 1351.

15. Defendants failed to consider the full scope of the disclosures in Amgen’s Patents
in assessing written description. For example, Dr. Boyd and Dr. Eck failed to consider evidence
of the inherent properties of antibodies disclosed in the Amgen Patents in rendering their
opinions, thus ignoring probative evidence. Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d
1419, 1422-23 (Fed. Cir. 1987) (citing In re Nathan, 328 F.2d 1005, 1008-09 (CCPA 1964)
(evidence discovered after the filing date regarding an inherent property of a disclosed
embodiment may provide additional written description support for a patent claim)).

16. Moreover, Defendants failed to introduce any evidence showing that the post-
priority antibodies they relied upon (i.e., Praulent, J16, 1D05, AX132) were reflective of the state
of the art at the priority date of the Amgen Patents, January 9, 2008. See Amgen v. Sanofi, 872

F.3d 1367, 73-74 (Fed. Cir. 2017).

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 6 of 15 PagelD #: 60685

17. Moreover, Defendants and their experts failed to consider the claim elements
when assessing whether characteristics among exemplary antibodies were sufficiently diverse to
represent the full scope of the genus under the representative species test (or sufficiently
common to meet the common structural features test and instead focused on parameters such as
types of non-covalent interactions). See, e.g., Trial Tr. at 437:11-25. For example, Defendants
offered irrelevant evidence relating to sub-classes of allegedly unrepresented antibodies where
none exist by focusing on unclaimed features. See, e.g., Trial Tr. at 301:9-302:20. Yet, at the
same time, Defendants contend that the “competitor antibodies” are not representative of each
other. See, e.g., Trial Tr. at 343:11-25.

18. Defendants bore the burden to prove lack of representative species by clear and
convincing evidence. See Sciele Pharma Inc. vy. Lupin Ltd., 684 F.3d 1253, 1260 (Fed. Cir.
2012) (finding the burden of proof on invalidity is “always the same, clear and convincing
evidence”). Defendants failed to prove by clear and convincing evidence that the Amgen Patents
fail to disclose a representative number of species of the genus claimed by the Selected Claims.

B. COMMON STRUCTURAL FEATURES

19. | Common structural features can be disclosed in a number of ways, “such as by
structure, formula, chemical name, physical properties, or other properties” so long as the
disclosure demonstrates to a skilled artisan that the inventors were in possession of the claimed
invention. Ariad, 598 F.3d at 350.

20. Moreover, the common structural features inquiry is a multi-faceted test that can
be independently satisfied for claims with functional language by establishing a “correlation
between structure and function.” Jd. A reasonable structure-function correlation may be
established by the inventor as described in the specification or by what was known in the art at

the time of the filing date. Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002).

-6-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 7 of 15 PagelD #: 60686

Scientific evidence regarding where an antibody binds to an antigen may be relevant in the
context of the common structural features test. Amgen, 872 F.3d at 1378.

21. Defendants failed to establish with clear and convincing evidence that the
antibodies of the genus disclosed in the Amgen Patents lack common structural features. See,
e.g., Trial Tr. at 374:19-24; 468:21-471:2; 475:15-476:5. Defendants also failed to establish that
the antibodies of the genus disclosed in the Amgen Patents fail to possess a structure-function
correlation and, instead, testified that they do. See, e.g., Trial Tr. at 462:16-23 (“T think it’s
completely fair to say that antibodies that have a structure that lets them bind to a residue in the
sweet spot are very likely to block provided they do so with enough...”); see also Trial Tr. at
476:1-5.

IL. ENABLEMENT

22. Enablement is a legal determination of whether the specification contains enough
information to have allowed a person having ordinary skill in the field of the technology of the
patent to make and use the full scope of the claimed invention at the time of the priority date of
the patent claim. 35 U.S.C. § 112; Inre Wands, 858 F.2d 731, 736-37 (Fed. Cir. 1988). A patent
need not disclose what is well known in the art. Jd. at 735. The enablement requirement is
satisfied when one skilled in the art, after reading the specification, could practice the claimed
invention without undue experimentation. AK Steel Corp. v. Sollac and Ugine, 344 F.3d 1234,
1244 (Fed. Cir. 2003); see also Erfindergemmeinschaft UroPep GbR vy. Eli Lilly & Co., 276 F.
Supp. 3d 629, 661 (E.D. Tex 2017), aff'd Erfindergemmeinschaft UroPep GbR vy. Eli Lilly &
Co., 739 F. App’x 643 (Fed. Cir. 2018).

23. Determining whether experimentation is “undue” is a conclusion reached by
weighing the following factors: “(1) the quantity of experimentation necessary, (2) the amount of

direction or guidance presented, (3) the presence or absence of working examples, (4) the nature

-7-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 8 of 15 PagelD #: 60687

of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the
predictability or unpredictability of the art, and (8) the breadth of the claims.” In re Wands, 314
F.3d 1313, 1335 (Fed. Cir. 1988).

24. The Federal Circuit has consistently held that “a patent specification complies
with the statute even if a ‘reasonable’ amount of routine experimentation is required in order to
practice a claimed invention, but that such experimentation must not be ‘undue.’” Enzo
Biochem, Inc. yv. Calgene, Inc., 188 F.3d 1362, 1371 (Fed. Cir. 1999). The determination of what
constitutes undue experimentation in a given case requires the application of a standard of
reasonableness, having due regard for the nature of the invention and the state of the art. In re
Wands, 858 F.2d at 737.

25. A “considerable amount of experimentation is permissible, if it is merely routine,
or if the specification in question provides a reasonable amount of guidance with respect to the
direction in which the experimentation should proceed.” Wands, 858 F.2d at 737. In fact, even
“extensive experimentation does not necessarily render the experiments unduly extensive where
the experiments involve repetition of known or commonly used techniques.” Cephalon, Inc. v.
Watson Pharms., Inc., 707 F.3d 1330, 1338-1339 (Fed. Cir. 2013) (quoting Johns Hopkins Univ.
v. CellPro, Inc., 152 F.3d 1342, 1360 (Fed. Cir. 1998)), The Federal Circuit has explained that
where the relevant technology was well-known and routine in the art, there is no requirement for
a patent “to provide a detailed recipe for preparing every conceivable permutation of the
compound they invented.” Pfizer, 555 F. App’x at 967.

26. | Anexpert’s unsubstantiated statements that experimentation is undue because it is
“complicated” and “difficult” where it involves “repetition of known or commonly used

techniques” is not sufficient to prove by clear and convincing evidence that patents are invalid

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 9 of 15 PagelD #: 60688

for lack of enablement. Cephalon, 707 F.3d at 1338 (court reversed a finding of non-enablement
because the amount of experimentation, while “complicated,” was not undue).

27. To prove invalidity for lack of enablement, Defendants were required to prove by
clear and convincing evidence that the claims are not enabled. They failed to do so.

28. Defendants failed to introduce legally sufficient evidence from which a
reasonable jury could conclude that the Selected Claims of the Amgen Patents are not enabled.
For example, Drs. Boyd and Eck applied the wrong legal standard on enablement, suggesting
that enablement requires the Amgen Patents to provide a specific recipe for every antibody
covered by the claims. See, e.g., Trial Tr. at 325:24-326:1 (Boyd Testimony) (“Amgen did not
identify antibodies that are like the competitor ones”); id. at 327:2-6 (“Using its road map, was
Amgen able to make Pfizer's antibody? A. No. As we have seen, in the antibodies that Amgen
did discover or invent, there is nothing like the Pfizer antibody which is the one they call J16”.);
see also Trial Tr. at 330:11-331:10; see also Pfizer, 555 F. App’x at 967 (where generation
methods were “well-known and routine to a person of ordinary skill, we agree with the district
court that the inventors were not required to provide a detailed recipe for preparing every
conceivable permutation of the compound they invented to be entitled to a claim covering that
compound.”); AK Steel, 344 F.3d at 1244 (“That is not to say that the specification itself must
necessarily describe how to make and use every possible variant of the claimed invention, for the
artisan's knowledge of the prior art and routine experimentation can often fill gaps, interpolate
between embodiments, and perhaps even extrapolate beyond the disclosed embodiments,
depending upon the predictability of the art.”).

29. Defendants failed to introduce evidence showing that a person skilled in the art

could not make and use the full scope of the claimed invention without undue experimentation.

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 10 of 15 PagelD #: 60689

For example, Dr. Boyd described conventional and routine technologies for making antibodies
and did not testify that they would be insufficient for the person of ordinary skill to utilize to
make and use the claimed invention with the patents in-hand. See, e.g., Trial Tr. at 325:19-24
(“[H]ere it’s saying generate a pool of antibodies, and that’s, you know, as you have seen in the
patent application, they just describe standard methods that were available prior to the patent
being written so they immunize the mouse, see, what you get, hope you get the kind of
antibodies you want”). He merely stated that using the techniques disclosed in the Amgen
Patents, it would take a long time to make every antibody in the genus. See, e.g., Trial Tr. at
330:15-331:3. Defendants’ experts cited to no problem or hindrance that a person of ordinary
skill in the art would confront in repeating the examples of the patent or in using any of the
alternative methods described in the patent or known in the art to develop the claimed antibodies.
Instead, they testified that the Amgen Patents employed standard techniques. See, e.g., Trial Tr.
at 329:18-21 (Boyd Testimony) (“But the methods that they talk about for making antibodies,
they're just general ones. They're methods that were known in immunology and science well
before the patent application was written”). Evidence regarding how much time it would take to
make every conceivable permutation of the invention is not relevant to the enablement analysis.
See, e.g., Trial Tr. at 330:18-22 (Boyd Testimony) (“You could be immunizing mice for a
hundred years. There might be kind of an antibody that you didn't come up with in that time
period and no one else came up with but it might be still out there waiting to be found if you
went one year longer”) (emphasis added). See Cephalon, 707 F.3d at 1338-1339 (quoting Johns
Hopkins, 152 F.3d at 1360). Instead, Defendants carry the burden of proof that a person of

ordinary skill in the art, following the procedures in the Amgen Patents, would not be able to

-10-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 11 of 15 PagelD #: 60690

make the claimed invention without undue experimentation. See Sciele Pharma, 684 F.3d at
1260.

30. Indeed, the Federal Circuit has reversed a finding of non-enablement on grounds
similar to those alleged by Defendants, holding that because methods of screening and methods
of making monoclonal antibodies were well known in the art, “there was not a shred of evidence
that undue experimentation was required by those skilled in the art to practice the invention.”
Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed. Cir. 1986). It is well-
established that the “nature of monoclonal antibody technology is that it involves screening
hybridomas to determine which ones secrete antibody with desired characteristics.” Wands, 858
F.2d at 740. When the application of well-known methods in the monoclonal antibody arts to
make antibodies requires only routine screening that does not amount of undue experimentation.
Id. at 736.

31. Defendants have also failed to offer any evidence that the roadmap laid out in the
Amgen Patents to generate claimed antibodies does not provide a shortcut leading the person of
ordinary skill in the art to the claimed antibodies or that following such roadmap would lead to
undue experimentation. Instead, Dr. Boyd merely testified that the roadmap laid out in Amgen’s
patents was unnecessary to practice the claimed invention. See, e.g., Trial Tr. at 324:16-326:24,
353:23-354:20.

32. Accordingly, Amgen respectfully requests that the Court enter judgment as a
matter of law on enablement.

I. CONCLUSION

For the reasons explained above, Amgen respectfully requests judgment as a matter of

law that the claims 7, 15, 19, and 29 of U.S. Patent No. 8,826,165 and claim 7 of U.S. Patent

-ll-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 12 of 15 PagelD #: 60691

Nos. 8,859,741 are not invalid for lack of written description or enablement under 35 U.S.C. §

112, § 1.

OF COUNSEL:

MCDERMOTT WILL & EMERY LLP
William G. Gaede, III

275 Middlefield Road, Suite 100
Menlo Park, CA 94025

(650) 815-7400

Sarah C. Columbia

K. Nicole Clouse

28 State Street

Boston, MA 02109-1775
(617) 535-4074

Rebecca Harker Duttry

The McDermott Building

500 North Capitol Street, N.W.
Washington, DC 20001

(202) 756-8000

LONDON & MEAD
Christopher B. Mead
1225 19th Street, N.W.
Suite 320

Washington, D.C. 20036
(202) 331-3334

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Melanie K. Sharp

 

Melanie K. Sharp (No. 2501)
James L. Higgins (No. 5021)
Michelle M. Ovanesian (No. 6511)
1000 North King Street
Wilmington, DE 19801

(302) 571-6600

msharp@ycst.com
jhiggins@ycst.com

movanesian cst.com

Attorneys for Amgen Inc., Amgen Manufacturing,
Limited, and Amgen USA Inc.

-12-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 13 of 15 PagelD #: 60692

CRAVATH, SWAINE & MOORE LLP
Keith R. Hummel

David N. Greenwald

Lauren A. Moskowitz

Geoffrey G. Hu

Sharonmoyee Goswami

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019-7475

(212) 474-1000

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

Lauren Martin

Megan Y. Yung

111 Huntington Ave., Suite 520
Boston, MA 02199

(617) 712-7100

Dated: February 22, 2019

-13-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 14 of 15 PagelD #: 60693

CERTIFICATE OF SERVICE
I, Melanie K. Sharp, Esquire, hereby certify that on February 22, 2019, I caused to be
electronically filed a true and correct copy of Amgen’s Motion for Judgment as a Matter of Law

with the Clerk of the Court using CM/ECF, which will send notification to the following counsel

of record:

David E. Wilks

Scott B. Czerwonka

Wilks, Lukoff & Bracegirdle, LLC
4250 Lancaster Pike, Suite 200
Wilmington, DE 19805
dwilks@wlblaw.com

sczerwonka(@wiblaw.com

I further certify that on February 22, 2019, 1 caused a copy of the foregoing document to

be served on the above-listed counsel of record and on the following non-registered participants

in the manner indicated:

BY E-MAIL (by agreement of counsel):

Matthew M. Wolf

Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW
Washington, DC 20001
Matthew.wolf@arnoldporter.com

David K. Barr

Daniel L. Reisner

Abigail Langsam

Michael A. Lynn

250 West 55" Street

New York, NY 10019-9710
David.barr@arnoldporter.com
Daniel. reisner@armoldporter.com
Abigail.langsam@arnoldporter.com
Michael.lynn@arnoldporter.com

Deborah Fishman

3000 El Camino Real

Five Palo Alto Square, Suite 500
Palo Alto, CA 94306-3807

John Josef Molenda

Vishal Chandra Gupta

Siew Yen Chong

Richard Praseuth

Robert Greenfeld

Steptoe & Johnson LLP

1114 Avenue of the Americas
New York, NY 10036

jmolenda@steptoe.com
vgupta@steptoe.com
schong@steptoe.com
rpraseuth@steptoe.com
rgreenfeld@steptoe.com

Michael Flynn-O’ Brien

1891 Page Mill Road, Suite 200
Palo Alto, CA 94304
mflynnobrien@steptoe.com

Kiley White
1330 Connecticut Avenue, NW

-14-

 
Case 1:14-cv-01317-RGA Document 842 Filed 03/01/19 Page 15 of 15 PagelD #: 60694

Deborah. fishman@arnoldporter.com Washington, DC 20036
kwhite@steptoe.com

Paul D. Clement

George W. Hicks, Jr.
Kirkland & Ellis LLP

655 Fifteenth Street, N. W.
Seventh Floor

Washington, DC 20005-5793
Paul.clement@kirkland.com
George. hicks@kirkland.com

/s/ Melanie K. Sharp

 

Melanie K. Sharp (No. 2501)

-15-

 
